Case 5:19-cv-13728-JEL-APP ECF No. 39, PageID.691 Filed 02/11/21 Page 1 of 4




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Debra Mayfield Guilbeaux,

                           Plaintiff,    Case No. 19-13728

v.                                       Judith E. Levy
                                         United States District Judge
City of Detroit, et al.,
                                         Mag. Judge Anthony P. Patti
                           Defendants.

________________________________/

 ORDER ADOPTING REPORT AND RECOMMENDATION [37]

     Before the Court is Magistrate Judge Anthony P. Patti’s Report and

Recommendation (“R&R”) recommending the Court grant in part and

deny part Plaintiff’s motion for leave to amend (ECF No. 34), grant

Defendants’ motion to dismiss (ECF No. 19), specifically as follows: (1)

dismiss Defendant Mayor’s Office from the lawsuit, as well as Mayor

Duggan himself, to the extent Plaintiff names him as a Defendant; (2)

dismiss Plaintiff’s 42 U.S.C. § 1981 claims in Counts I and II against all

Defendants; (3) dismiss Plaintiff’s state law public policy and tort claims

against all Defendants; (4) dismiss Plaintiff’s 42 U.S.C. § 1983 claims

under Counts I and II against all Defendants; and (5) dismiss Plaintiff’s
Case 5:19-cv-13728-JEL-APP ECF No. 39, PageID.692 Filed 02/11/21 Page 2 of 4




§ 1983 equal protection claim under Count III against all Defendants.

(ECF No. 37.) Finally, the R&R recommends that the Court decline to

exercise supplemental jurisdiction over Plaintiff’s Elliott-Larsen Civil

Rights Act (“ELCRA”), Mich. Comp. Laws § 37.2101 et seq. claim (and

any other remaining state law claims) without prejudice to refiling them

in state court and dismiss all other claims with prejudice. (Id.)

     The parties were required to file specific written objections within

14 days of service. Fed. R. Civ. P. 72(b)(2); E.D. Mich. L.R. 72.1(d). No

objections were filed. The Court has nevertheless carefully reviewed the

R&R, and concurs in the reasoning and result. Accordingly,

     The Report and Recommendation (ECF No. 37) is ADOPTED;

     Plaintiff’s motion for leave to amend is GRANTED IN PART AND

DENIED IN PART (ECF No. 34), and the operative complaint is amended

only as to the removal of Plaintiff’s ADEA claim from Count I.

     Defendants’ motion to dismiss (ECF No. 19) is GRANTED as

follows:

           (1) Defendant Mayor’s Office as well as Mayor Duggan himself

           (to the extent Plaintiff names him as a Defendant) are

           dismissed;


                                     2
Case 5:19-cv-13728-JEL-APP ECF No. 39, PageID.693 Filed 02/11/21 Page 3 of 4




             (2) Plaintiff’s 42 U.S.C. § 1981 claims in Counts I and II

             against all Defendants are dismissed;

             (3) Plaintiff’s state law public policy and tort claims against

             all Defendants are dismissed;

             (4) Plaintiff’s 42 U.S.C. §1983 claims under Counts I and II

             against all Defendants are dismissed; and

             (5) Plaintiff’s § 1983 equal protection claim under Count III

             against all Defendants is dismissed.

      Plaintiff’s remaining count is under the ELCRA, which is a claim

controlled by Michigan law. The Court DECLINES to exercise

supplemental jurisdiction over this claim, and Plaintiff is free to refile in

state court. All other counts, as set forth above, are DISMISSED WITH

PREJUDICE. 1

      IT IS SO ORDERED.

Dated: February 11, 2021                      s/Judith E. Levy
Ann Arbor, Michigan                           JUDITH E. LEVY
                                              United States District Judge




      1 The parties, by failing to object to the R&R, have waived any further right of
appeal. United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981).
                                          3
Case 5:19-cv-13728-JEL-APP ECF No. 39, PageID.694 Filed 02/11/21 Page 4 of 4




                    CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on February 11, 2021.
                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager




                                     4
